DETAILED ACTION
	This Office action is in response to the amendment filed 7 February 2022.  By this amendment, claims 1, 4-8, and 21-24 are amended; claims 9-16 are cancelled; claims 24-32 are new.  Claims 1-8 and 21-32 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 21, and new claims 25-32, have been considered but are moot because the grounds of rejection have been modified in response to Applicant’s amendments to the claims.  The amended limitations are addressed by the modified grounds of rejection below.  Applicants’ arguments, insofar as they apply to the current rejection, are addressed below.
Claim Objections
Claim 21 is objected to because of the following informalities:  --the-- should be inserted between “a thickness of” and “first part” in line 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0079204 A to Matsubara et al. (hereinafter “Matsubara”) in view of US 2013/0127045 A1 to Lin et al. (hereinafter “Lin”).
Regarding independent claim 1, Matsubara (Fig. 8) discloses a semiconductor device, comprising: 
a substrate 120 (¶ 0076) including a first surface (top) and a second surface (bottom) opposite to the first surface (Fig. 8); 
a first electrical conductor 121 (¶ 0075) over the first surface of the substrate;
a circuit layer 119 (¶ 0077) directly on the second surface of the substrate (Fig. 8);
a second electrical conductor 117 (¶ 0073) over the circuit layer 119 and electrically connected to the first electrical conductor 121 through the circuit layer 119 (Fig. 8); and 
a passivation layer 122 (¶ 0074) over the first surface of the substrate, wherein the passivation layer includes a first part in contact with an edge of the first electrical conductor 121, and a second part connected to the first part and apart from the edge of the first electrical conductor (Fig. 8).
Matsubara fails to expressly disclose the following feature: the first part of the passivation layer has a curved surface.  In the same field of endeavor, Lin (Fig. 2A) discloses a semiconductor device including a passivation layer 26 that includes a first part in contact with an edge of an electrical conductor 20’/45, and a second part connected to the first part and apart from the edge of the electrical conductor, and the first part of the passivation layer has a curved surface (including portion of 26 closest to 20’/45/34’; Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passivation layer as taught by Lin in the device of Matsubara for the purpose of providing a passivation layer using an alternative art recognized material known to be suitable for use in semiconductor device passivation layers, and also for the purpose of providing additional structural support (Lin, ¶ 0025). 
Regarding claim 2, Matsubara and Lin disclose the semiconductor device of claim 1, Lin (Fig. 2A) further discloses wherein the curved surface of the first part of the passivation layer 26 includes a concaved surface (portion closest to 20’/45).
Regarding claim 3, Matsubara and Lin disclose the semiconductor device of claim 1, Lin (Fig. 2A) further discloses wherein a first height of the first part of the passivation layer 26 (portion closest to 20’/45) is larger than a second height of the second part of the passivation layer 26 (portion away from 20’/45).
Regarding claim 4, Matsubara and Lin disclose the semiconductor device of claim 1, Matsubara (Fig. 8) further discloses wherein the first electrical conductor comprises a first portion (via under 121, through 120; ¶ 0074) through the substrate, and a second portion 121 over the first surface of the substrate and connected to the first portion (Fig. 8).
Regarding claim 5, Matsubara and Lin disclose the semiconductor device of claim 4, Lin (Fig. 2A) further discloses wherein a first height of the first part of the passivation layer 26 is lower than a height of the second portion 34’ of the electrical conductor (Fig. 2A: H2 < H1).
Regarding claim 6, Matsubara and Lin disclose the semiconductor device of claim 4, Lin (Fig. 2A) further discloses wherein the second portion 34’ of the first electrical conductor further comprises a first sub portion laterally covered by the passivation layer 26, a second sub portion exposed through the passivation layer 26, and a width of the first sub portion and a width of the second sub portion are substantially the same (Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Matsubara and Lin to include an electrical conductor as disclosed by Lin for the purpose of providing an alternatively shaped art recognized electrical conductor known to be suitable for use in semiconductor devices and which is conducive to forming electrical conductors at a finer pitch (Lin, ¶ 0027).  
Regarding claim 7, Matsubara and Lin disclose the semiconductor device of claim 1, Lin (Fig. 2A) discloses further comprising a conductive bump 36 disposed over the electrical conductor 20’/45/34’ (¶ 0019).
Regarding claim 8, Matsubara and Lin disclose the semiconductor device of claim 7, Lin (Fig. 2A) discloses further wherein a melting point of the conductive bump 36 is less than a melting point of the electrical conductor (bump materials: ¶ 0019 - solder alloy; electrical conductor materials: ¶ 0019 - copper).

Regarding independent claim 21, Matsubara (Fig. 8) discloses a semiconductor device, comprising: 
a substrate 120 (¶ 0076) including a first surface (top) and a second surface (bottom) opposite to the first surface (Fig. 8); 
a first electrical conductor 121 (¶ 0075) over the first surface of the substrate;
a circuit layer 119 (¶ 0077) directly on the second surface of the substrate (Fig. 8);
a second electrical conductor 117 (¶ 0073) over the circuit layer 119 and electrically connected to the first electrical conductor 121 through the circuit layer 119 (Fig. 8); and 
a passivation layer 122 (¶ 0074) over the first surface of the substrate, wherein the passivation layer includes a first part in contact with an edge of the first electrical conductor 121, and a second part connected to the first part and apart from the edge of the first electrical conductor (Fig. 8).
Matsubara fails to expressly disclose the following features: the first part of the passivation layer has a curved surface, and a thickness of first part is greater than a thickness of the second part.  
wherein a first height of the first part of the passivation layer 26 (portion closest to 20’/45) is larger than a second height of the second part of the passivation layer 26 (portion away from 20’/45).
In the same field of endeavor, Lin (Fig. 2A) discloses a semiconductor device including a passivation layer 26 that includes a first part (portion closest to 20’/45) in contact with an edge of an electrical conductor 20’/45, and a second part (portion away from 20’/45) connected to the first part and apart from the edge of the electrical conductor 20’/45, and the first part of the passivation layer has a curved surface (including portion of 26 closest to 20’/45/34’; Fig. 2A), and a thickness of first part (portion closest to 20’/45) is greater than a thickness of the second part (portion away from 20’/45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passivation layer as taught by Lin in the device of Matsubara for the purpose of providing a passivation layer using an alternative art recognized material known to be suitable for use in semiconductor device passivation layers, and also for the purpose of providing additional structural support (Lin, ¶ 0025).
Regarding claim 22, Matsubara and Lin disclose the semiconductor device of claim 21, Matsubara (Fig. 8) further discloses wherein the first electrical conductor comprises a first portion (via under 121, through 120; ¶ 0074) through the substrate, and a second portion 121 over the first surface of the substrate and connected to the first portion (Fig. 8).
Regarding claim 23, Matsubara and Lin disclose the semiconductor device of claim 22, Lin (Fig. 2A) further discloses wherein a first height of the first part of the passivation layer 26 is lower than a height of the second portion 34’ of the electrical conductor (Fig. 2A: H2 < H1).
Regarding claim 24, Matsubara and Lin disclose the semiconductor device of claim 1, Lin (Fig. 2A) discloses further comprising a conductive bump 36 disposed over the electrical conductor 20’/45/34’ (¶ 0019).

Regarding independent claim 25, Matsubara (Fig. 8) discloses a semiconductor device, comprising: 
a substrate 120 (¶ 0076); 
a plurality of first electrical conductors 121 (¶ 0075) over the first surface of the substrate;
a circuit layer 119 (¶ 0077), wherein the circuit layer is directly on the substrate, and the substrate is between the first electrical conductors and the circuit layer (Fig. 8);
a plurality of second electrical conductors 117 (¶ 0073) over the circuit layer 119 and electrically connected to the first electrical conductor 121 through the circuit layer 119 (Fig. 8); and 
a passivation layer 122 (¶ 0074) over the substrate and a portion of the first electrical conductors 121, wherein the passivation layer comprises a first part coupled to one fo the first electrical conductors 121 and at least a second part coupled to the first part (Fig. 8).
Matsubara fails to expressly disclose the following features: the first part includes a curved surface, and a thickness of the first part is greater than a thickness of the second part.  
wherein a first height of the first part of the passivation layer 26 (portion closest to 20’/45) is larger than a second height of the second part of the passivation layer 26 (portion away from 20’/45).
In the same field of endeavor, Lin (Fig. 2A) discloses a semiconductor device including a passivation layer 26 that includes a first part (portion closest to 20’/45) in contact with an edge of an electrical conductor 20’/45, and a second part (portion away from 20’/45) connected to the first part and apart from the edge of the electrical conductor 20’/45, and the first part of the passivation layer has a curved surface (including portion of 26 closest to 20’/45/34’; Fig. 2A), and a thickness of first part (portion closest to 20’/45) is greater than a thickness of the second part (portion away from 20’/45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the passivation layer as taught by Lin in the device of Matsubara for the purpose of providing a passivation layer using an alternative art recognized material known to be suitable for use in semiconductor device passivation layers, and also for the purpose of providing additional structural support (Lin, ¶ 0025).
Regarding claim 26, Matsubara and Lin disclose the semiconductor device of claim 25, Lin (Fig. 2A) further discloses wherein the curved surface of the first part of the passivation layer 26 includes a concaved surface (portion closest to 20’/45), and the second part has a flat surface (portion of 26 away from 20’/45).
Regarding claim 27, Matsubara and Lin disclose the semiconductor device of claim 25, Matsubara (Fig. 8) further discloses wherein each of the first electrical conductors comprises a first portion (via under 121, through 120; ¶ 0074) through the substrate, and a second portion 121 through the passivation layer connected to the first portion, and a third portion 123 (¶ 0074) exposed through the passivation layer and connected to the second portion (Fig. 8).
Regarding claim 28, Matsubara and Lin disclose the semiconductor device of Claim 27, Matsubara (Fig. 8) discloses further wherein a sum of a height of the second portion 121 and a height of the third portion 123 is greater than a height of the first portion (via under 121) (Fig. 8).  
Regarding claim 29, Matsubara and Lin disclose the semiconductor device of Claim 27, Matsubara (Fig. 8) discloses further wherein a width of the second portion 121 and a width of the third portion 123 are greater than a width of the first portion (via under 121) (Fig. 8).  
Regarding claim 30, Matsubara and Lin disclose the semiconductor device of Claim 29, Matsubara (Fig. 8) discloses further wherein the width of the third portion 123 is substantially equal to the width of the second portion 121 (Fig. 8).
Regarding claim 31, Matsubara and Lin disclose the semiconductor device of claim 25, Lin (Fig. 2A) discloses further comprising a conductive bump 36 disposed over the electrical conductor 20’/45/34’ (¶ 0019).
Regarding claim 32, Matsubara and Lin disclose the semiconductor device of claim 31, Lin (Fig. 2A) discloses further wherein a melting point of the conductive bump 36 is less than a melting point of the electrical conductor (bump materials: ¶ 0019 - solder alloy; electrical conductor materials: ¶ 0019 - copper).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
3 June 2022



/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813